Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided) and of Kim et al (US 2020/0203642 A1)(“Kim”) .
Kajiyama discloses 
A display apparatus including a first non-folding area, a second non-folding area spaced apart from the first non-folding area, and a folding area between the first and second areas, including a flexible display panel
A metal plate supporting the display panel and including a recess in the folding area, the metal plate having a first  thickness in the non- folding and the second thickness in the folding area less than the first thickness 
 Kajiyama is silent with respect to a resin portion in the recess and  openings in the folding area
a first adhesive layer between the flexible display panel and the metal plate.
Sato Akihiro, in the same field of endeavor of flex-rigid wiring board (Abstract of the translation) , discloses a flex-rigid board in which the rigid portion is from a glass-fiber containing layer (last 6 lines of page 2 or the translation), and Sato Akihiro also discloses adding a coverlay to the bending portions of a board which is formed of a board which is a combination of a flexible substrate and a more rigid substrate, the coverlay being bonded in the bending or flexing areas which are exposed (Example 4 on page 6 of the translation).  Sato Akihiro also discloses that on the thinner bending portions there is added a coverlayer (Nikaflex Co., Ltd. Product Nikaflex)(example 4 on page 6 of the translation).  Sato also discloses that the flexible part is bonded to the rigid part by layer 10 (in Fig. 8, rigid part 2 is bonded to the flexible layer 9 by layer 10, which is disclosed by Sato Akihiro to be polyimide, which is a disclosure of a bonding layer (Fig. 8 and page 7 under “Description of Symbols” and 5th para. on page 4 of the translation, the para. beginning with “the base film 9 is usually formed of a heat resistant resin such as polyimide or polyester.”)
Kim, in the same field of endeavor of flexible display panels (Abstract), discloses openings 111 in the metal layer which is in the bending area (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Sato Akihiro with the device disclosed by Kajiyama in order to obtain the benefit of improved protection from damage during bending as disclosed by Sato Akihiro (example 4 on page 6 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kim with the device disclosed by Kajiyama in order to obtain the benefit of improved flexibility in the bending area.
Re claim 2:  Kim, in the same field of endeavor of flexible display panels (Abstract), discloses openings 111 in the metal layer which is in the bending area (para. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kim with the device disclosed by Kajiyama in order to obtain the benefit of improved flexibility in the bending area.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided as applied to claim 2 above, and further in view of Kim et al (US 2020/0203642 A1)(“Kim”).
Kajiyama in view of Sato Akihiro discloses the limitations of claim 2 above.  Kajiyama in view of Sato Akihiro is silent with respect to steel use stainless.
Kim, in the same field of endeavor of flexible display panels (Abstract), discloses steel use steel for a flexible portion of a display (para. 0068) for which the material is disclosed to have properties which are desirable for a flexible portion of the display which a rigidity and a flexibility are desired (para. 0068).
It would have been obvious to one of ordinary skill in the art to have combined the material disclosed by Kim with the device disclosed by Kajiyama in view of Sato Akihiro because Kim discloses a material with flexibility and rigidity characteristics for use in a display which is a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 2:  The combination of Kajiyama and Sato Akihiro and Kim discloses opening patterns in the folding area, as Kim discloses openings 111 in the folding area (para. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined openings in the folding area as disclosed by Kim with the device disclosed by Kajiyama in order to obtain the benefit of a smaller rigidity in the folding area than in the rigid portions as disclosed by Kim (para. 0077).
Re claim 4:  The combination of Kajiyama and Sato Akihiro and Kim discloses a thickness of the rigid or metal plate substrate or nonfolding substrate within the recited range, as Sato Akihiro discloses 18 micron thickness of the copper substrate (first few lines of page 6 of the translation), which is less than 100 microns, and therefore the recited range is obvious (MPEP 2144.05).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided) as applied to claim 2 above, and further in view of Russell-Clark et al (US 2013/0216740 A1)(“Russell-Clarke”).
Kajiyama in view of Sato Akihiro discloses the limitations of claim 2 as stated above.  Kajiyama in view of Sato Akihiro is silent with respect to protrusions between the base and the flexible display panel.
Russell-Clarke, in the same field of endeavor of bending portions between rigid portions of a display panel (Abstract and para. 0055-0056), discloses rigid portions 224, 226 (para. 0057), which includes a display (para. 0055 and Fig. 2B, and which includes protrusions which are in two rows which are overlapping  224, 228 (para. 0060 and Fig. 2B ) and the rows of protrusions  form interlocking segments (para. 0054 and para. 0064) and are offset from each other and may have different dimensions (para. 0065-0066), which is a disclosure that the rows include segments which are between other segments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Russell-Clark with the device disclosed by Kajiyama in view of Sato Akihiro in order to obtain the benefit of varying the rigidity and the protection offered by the protrusions disclosed by Russell-Clark (Russell-Clark, para. 0069).

Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided)  and of Russell-Clark et al (US 2013/0216740 A1)(“Russell-Clarke”) as applied to claim 5 above, and further in view of Jang et al (US 2018/0033979 A1)(“Jang”).
Kajiyama in view of Sato Akihiro and of Russell-Clarke discloses the limitations of claim 5 as stated above.  Kajiyama in view of Sato Akihiro and of Russell-Clarke is silent with respect to the resin including a carbon component.
Jang, in the dame field of endeavor of flexible displays (Abstract), discloses a flexible base substrate base layer 106 which includes carbon black (para. 0072 and Fig. 3A), the benefit being the base layer including a light blocking functionality (para. 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Jang with the device disclosed by Kajiyama in view of Sato Akihiro and Russell-Clark in order to obtain the benefit disclosed by Jang.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided)  and of Russell-Clarke et al (US 2013/0216740 A1)(“Russell-Clarke”) and  of Jang et al (US 2018/0033979 A1)(“Jang”) as applied to claim 6 above, and further in view of Lamansky et al (US 2008/0026306 A1)(“Lamansky”).
Kajiyama in view of Sato Akihiro and Russell-Clarke and Jang discloses the limitations of claim 6 as stated above.  Kajiyama in view of Sato Akihiro and Russell-Clarke and Jang is silent with respect to graphite.
Lamansky, in the same field of endeavor of light emitting display (Abstract), discloses carbon black and graphite as examples of pigments for light absorbing (para. 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used graphite in place of carbon black in the device disclosed by Kajiyama in view of Sato Akihiro and Russell-Clarke and Jang because Lamansky discloses a material which is of art recognized equivalence for the same purpose (MPEP  2144.06(II)).
Re claim 8:  Jang discloses the flexible resin  display has a modulus lower than the metal plate, as Jang discloses the metal plate provides rigidity (para. 0066 and 0124), which is a disclosure of providing a Young’s modulus which is greater than that of the flexible substrate.
Re claim 9:  Russell-Clarke discloses an air gap in the bent portion (Fig. 2C).
Re claim 10:  Russell-Clarke discloses a gap is formed  by  an upper surface of the protrusion of the resin portion and a lower surface of the first adhesive layer (Fig. 2B).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided)  and of Russell-Clark et al (US 2013/0216740 A1)(“Russell-Clarke”) and of Jang et al (US 2018/0033979 A1)(“Jang”)a s applied to claim 6 above and further in view of Lamansky et al (US 2008/026306 A1)(“Lamansky”).
Kajiyama in view of Sato Akihiro and Russell-Clarke and Jang discloses the limitations of claim 6 as stated above.  Kajiyama also discloses carbon.  Kajiyama in view of Sato Akihiro and Russell-Clarke and Jang is silent with respect to graphite.
Lamansky, in the same field of endeavor of OLED (organic light emitting diode) (para. 0015), discloses that carbon black can be used in place of graphite as radiation absorber materials (para. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the material disclosed by Lamansky in the device disclosed by Kajiyma because Lamansky discloses a material of art recognized equivalence for the same purpose (MPEP 2144.06(II)).


Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided) and of Kim et al (US 2020/0203642 A1)(“Kim”)  as applied to claim 1 above and further in view of  Jang et al (US 2018/0033979 A1)(“Jang”).
Kajiyama in view of Sato Akihiro and of Kim discloses the limitations of claim 1 as stated above, including a flexible substrate as stated above .  Kajiyama in view of Sato Akihiro and of Kim is silent with respect to a  cushion layer and a second adhesive layer on a cushion layer and the cushion layer being a foam and with respect to   a first electrode electrically connected to the thin film transistor and a light emitting structure and a second electrode on the structure.
Re claim 14:  Jang, in the same field of endeavor of flexible displays (Abstract), discloses a foam type adhesive layer and the support layer being adhered with the foam type adhesive layer, the foam type adhesive having an adhesive layer on either side (para. 0106), which is a disclosure of a second adhesive on the second side of the foam type adhesive layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Jang with the device disclosed by Kajiyama in view of Sato Akihiro in order to obtain the benefit of securing the substrate to the flexible substrate.
Re Claim 15:  Jang also discloses  a thin film transistor on a flexible substrate  , a thin film transistor on the flexible substrate    , a first electrode 257  electrically connected to the thin film transistor, as Jang discloses anode 257 (para. 0292, para. 0296 and Fig. 16R) , a light emitting structure 259 (para. 0298-0299) on the first electrode   , and a second electrode  259 on the light emitting structure (para. 0299) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the structure disclosed by Jang with the device disclosed by 
Kajiyama because the arrangement disclosed by Jang is of art recognized suitability for an intended purpose (MPEP 2144.07).
             Re claim 16:  Jang discloses a thin film encapsulation on the second electrode and a third adhesive layer on the thin film encapsulation and a window layer on the third adhesive layer, as Jang discloses inorganic and organic layers in the encapsulation on the second electrode which may be alternatively laminated (para. 0213 and 0300) and Jang also discloses a cover on the encapsulation layer (para. 0214 and 0301), which is a disclosure of a window or glass cover .

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2018/0108863 A1) in view of Sato Akihiro et al (JP4147298 B2)(“Sato Akihiro”)(Translation provided) and of Kim et al (US 2020/0203642 A1)(“Kim”) and of Jang et al (US 2018/0033979 A1)(“Jang”).
Kajiyama discloses a method of making a display  including 
A display apparatus including a first non-folding area, a second non-folding area spaced apart from the first non-folding area, and a folding area between the first and second areas, including a flexible display panel
A metal plate supporting the display panel and including a recess in the folding area, the metal plate having a first  thickness in the non- folding and the second thickness in the folding area less than the first thickness 
 Kajiyama is silent with respect to a resin portion in the recess and  openings in the folding area
a first adhesive layer between the flexible display panel and the metal plate and attaching a cushioning layer and forming a resin portion in the recess of the metal plate, and with respect to etching.
Sato Akihiro, in the same field of endeavor of flex-rigid wiring board (Abstract of the translation) , discloses a flex-rigid board in which the rigid portion is from a glass-fiber containing layer (last 6 lines of page 2 or the translation), and Sato Akihiro also discloses adding a coverlay to the bending portions of a board which is formed of a board which is a combination of a flexible substrate and a more rigid substrate, the coverlay being bonded in the bending or flexing areas which are exposed (Example 4 on page 6 of the translation).  Sato Akihiro also discloses that on the thinner bending portions there is added a coverlayer (Nikaflex Co., Ltd. Product Nikaflex)(example 4 on page 6 of the translation).  Sato also discloses that the flexible part is bonded to the rigid part by layer 10 (in Fig. 8, rigid part 2 is bonded to the flexible layer 9 by layer 10, which is disclosed by Sato Akihiro to be polyimide, which is a disclosure of a bonding layer (Fig. 8 and page 7 under “Description of Symbols” and 5th para. on page 4 of the translation, the para. beginning with “the base film 9 is usually formed of a heat resistant resin such as polyimide or polyester.”)
Kim, in the same field of endeavor of flexible display panels (Abstract), discloses openings 111 in the metal layer which is in the bending area (para. 0077). 
Jang, in the same field of endeavor of flexible display (Abstract), discloses portions of the layers may be removed by etching (para. 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Sato Akihiro with the device disclosed by Kajiyama in order to obtain the benefit of improved protection from damage during bending as disclosed by Sato Akihiro (example 4 on page 6 of the translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kim with the device disclosed by Kajiyama in order to obtain the benefit of improved flexibility in the bending area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined etching as disclosed by Jang with the method disclosed by Kajiyama because etching to remove material is a method which is well known in the art.
Re claim 18:  Kim, in the same field of endeavor of flexible display panels (Abstract), discloses openings 111 in the metal layer which is in the bending area (para. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Kim with the device disclosed by Kajiyama in order to obtain the benefit of improved flexibility in the bending area.
Re claim 19:  Sato Akihiro, in the same field of endeavor of flex-rigid wiring board (Abstract of the translation) , discloses a flex-rigid board in which the rigid portion is from a glass-fiber containing layer (last 6 lines of page 2 or the translation), and Sato Akihiro also discloses adding a coverlay to the bending portions of a board which is formed of a board which is a combination of a flexible substrate and a more rigid substrate, the coverlay being bonded in the bending or flexing areas which are exposed (Example 4 on page 6 of the translation).  Sato Akihiro also discloses that on the thinner bending portions there is added a coverlayer (Nikaflex Co., Ltd. Product Nikaflex)(example 4 on page 6 of the translation).  

Allowable Subject Matter
Claim20 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895